           Case 4:08-cr-00061-SWW Document 216 Filed 09/14/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                               4:08-CR-00061-SWW

ANTHONY WALTER CHANDLER

                                        ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate

Release and Motion to Appoint Counsel (Doc. Nos. 214, 215) are DENIED.

I.        BACKGROUND

          On July 27, 2009, Defendant pled guilty to possession of a machine gun in

furtherance of a drug trafficking offense.1 On December 15, 2009, he was

sentenced to 360 months in prison, which was the statutory, mandatory minimum.2

II.       DISCUSSION

          Although the First Step Act made the procedural hurdles for compassionate

release a bit less strenuous, a defendant still must establish “extraordinary and

compelling reasons” and that release would not be contrary to the 18 U.S.C.




1
    Doc. Nos. 152, 152
2
    Doc. Nos. 167, 168.

                                            1
        Case 4:08-cr-00061-SWW Document 216 Filed 09/14/20 Page 2 of 5




§ 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step

Act, he must first make the request with the Bureau of Prisons and exhaust his

administrative remedies there.4 Defendant has provided a copy his June 24, 2020

request and the warden’s response. On August 23, 2020, Defendant appealed the

warden’s denial, but it is not clear if the appeal has been resolved, and thirty days

has not yet passed. Accordingly, Plaintiff’s motion appears to be premature,

which means this Court lacks jurisdiction.

       Even if this Court had jurisdiction, the request would be denied. In support

of his motion, Defendant asserts that he has dyspnea and a history of prostate

cancer, which put him at a higher risk of suffering from COVID-19. First, these

health conditions are not “extraordinary and compelling” reasons to support

Defendant’s release. Although the First Step Act did not define this phrase, it

defers to the United States Sentencing Guidelines, which does set out examples.5


3
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
4
 See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14,
2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
5
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
                                                 2
         Case 4:08-cr-00061-SWW Document 216 Filed 09/14/20 Page 3 of 5




Defendant’s health conditions are not listed. Defendant has provided no argument

or evidence to show that his health conditions are severe enough to prevent him

from independently functioning within the prison. He also has provided neither

argument nor evidence that his health conditions are unable to be controlled with

medication. Second, “fear of contracting COVID-19 or of experiencing more

intense symptoms than the average person are not extraordinary or compelling

enough reasons for release.”6

    Third, Defendant is 59 years old and has served about half of his sentence, which

means he does not meet the age and minimum served-time requirements under the

Guidelines.

        Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors – specifically, the

severity of the offense. Witnesses and confidential informants told law

enforcement that Defendant had been involved with using, manufacturing, and


recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant’s minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
6
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020).

                                                3
       Case 4:08-cr-00061-SWW Document 216 Filed 09/14/20 Page 4 of 5




distributing methamphetamine for nearly ten years at the time of his arrest.

Witnesses advised that Defendant used drugs with his purchasers and often carried

semi-automatic weapons. Reports also indicated that Defendant had a fully

automatic machine gun, and he showed other people how to convert the weapon to

fully automatic status.

      On November 8, 2007, law enforcement approached Defendant about a

stolen trailer. After claiming he had purchased the trailer, Defendant slammed the

door shut and threatened officers with firearms. After officers obtained a warrant,

they found a methamphetamine lab in a shed, thirteen firearms (including a fully

automatic AR-15 machine gun), a smoke grenade, five blasting caps, one mine

detonator, three trip wire actuators, $8,300 in cash, marijuana, ingredients used to

make methamphetamine, and methamphetamine.

      A few months after his arrest Defendant continued to be involved with

illegal transactions related to methamphetamine production. He sold acquaintance

fertilizer and pseudoephedrine tablets that he knew was being used to make

methamphetamine. When Defendant was arrested a second time, law enforcement

discovered various chemicals used to make methamphetamine in his car.




                                          4
      Case 4:08-cr-00061-SWW Document 216 Filed 09/14/20 Page 5 of 5




                              CONCLUSION

     For the reasons stated, Defendant’s Motion for Compassionate Release and

Motion to Appoint Counsel (Doc. Nos. 214, 215) are DENIED.

     IT IS SO ORDERED, this 14th day of September, 2020.

                                   /s/Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE




                                      5
